     Case: 1:17-cv-00002-DMB-DAS Doc #: 180 Filed: 10/14/18 1 of 5 PageID #: 3471



                       IN THE UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF MISSISSIPPI
                                ABERDEEN DIVISION

RONALDO DESIGNER JEWELRY, INC.                                                        PLAINTIFF

V.                                                     CIVIL CASE NO. 1:17-CV-2-DMB-DAS

JAMES B. COX, et al.                                                              DEFENDANTS


                   MEMORANDUM OF LAW IN SUPPORT OF
          JAMES B. COX AND CATHERINE A. COX’S MOTION TO QUASH
       THE SUBPOENA SERVED ON CAPITAL ONE, NATIONAL ASSOCIATION

        Defendants James B. Cox and Catherine A. Cox (collectively, “Defendants” or “Cox

Defendants”), by and through their counsel, submit this Memorandum in Support of their Motion

to Quash the Subpoena Served on Capital One, National Association, c/o Corporation Service

Company by Plaintiff Ronaldo Designer Jewelry, Inc. (“Plaintiff”) on or about October 5, 2018,

and respectfully requests that the Court quash the Subpoena. Plaintiff Ronaldo’s request is

irrelevant, overbroad, and was issued to harass Cox Defendants.

        A.     Cox Defendants Possess a Personal Right Concerning the Subject Matter
               Requested by Plaintiff Ronaldo.

        A motion to quash is governed by Federal Rules of Civil Procedure 45(d)(3). Pursuant to

this rule, the Court “must quash or modify a subpoena that: … (iii) requires disclosure of privileged

or other protected matter, if no exception or waiver applies…” Fed. R. Civ. P. 45(d)(3). A party

has standing to challenge a subpoena issued to a non-party if the subpoena seeks proprietary,

confidential, or protected information sensitive to the party. See, e.g., Old Towne Dev. Grp., L.L.C.

v. Matthews, 2009 WL 2021723, at *1 (M.D. La. July 9, 2009) (finding that a party had standing

to challenge a subpoena issued to a bank because he claimed a legitimate privacy interest in the

requested bank records); Brown v. Braddick, 595 F.2d 961, 967 (5th Cir. 1979). Here, Cox
   Case: 1:17-cv-00002-DMB-DAS Doc #: 180 Filed: 10/14/18 2 of 5 PageID #: 3472



Defendants have standing to challenge the Subpoena as the requested documents will contain their

personal financial information and other personal disclosures.

       B.      The Subpoena to Capital One, National Association Should be Quashed as
               Overly Broad, Unduly Burdensome, Harassing, Irrelevant, and Not
               Reasonably Calculated to Lead to Admissible Evidence.

       Cox Defendants assert that the Subpoena is overly broad, unduly burdensome, harassing,

irrelevant, immaterial private disclosure, and is not reasonably calculated to result in admissible

evidence. Unless otherwise limited by court order, Rule 26(b)(1) defines the scope of discovery,

in relevant part: “Parties may obtain discovery regarding any nonprivileged matter that is

relevant to any party’s claim or defense and proportional to the needs of the case…” Fed. R.

Civ. P. 26(b)(1) (emphasis added). All discovery is subject to the limitations imposed by Rule

26(b)(2)(C). More particularly, “[s]ubpoenas issued for discovery purposes are subject to the

discovery limitations outline in Rule 26(b).” Midwest Feeders, Inc. v. Bank of Franklin, No.

5:14CV78-DCB-MTP, 2016 WL 7422560, at *7 (S.D. Miss. May 16, 2016).

       To determine whether a subpoena is overly burdensome the court considers the following

factors: (1) relevance of the information sought; (2) the need of the party for the documents; (3)

the breadth of the document request; 4) the time period covered by the request; (5) the particularity

of the description of the documents; and (6) the burden imposed. E.g., Wiwa v. Royal Dutch

Petroleum Co., 392 F.3d 812, 818 (5th Cir. 2004). Here, each of the factors for relevance of the

information sought, the breadth of the document request, the time period covered by the request,

the particularity of the description of the documents, and the burden imposed strongly weigh

against production of Cox Defendants’ Capital One, National Association financial records.

       Here, Subpoena for the requested accounts and information from Capital One, National

Association are not limited to business accounts or records. This broad request would encompass




                                                 2
   Case: 1:17-cv-00002-DMB-DAS Doc #: 180 Filed: 10/14/18 3 of 5 PageID #: 3473



Mr. and/or Mrs. Cox’s personal financial accounts and records – information that is not related to

their jewelry business sales. It is unclear what, if any, additional relevant information would be

obtained by sifting through twenty years’ worth of Cox Defendants’ personal bank and financial

records, and Plaintiff has not identified otherwise. Additionally, the breadth of the request and the

time period requested is overly broad, harassing, improper, irrelevant, immaterial and not

reasonably calculated to lead to admissible evidence. The Subpoena requests overly broad

information concerning all accounts in which Cox Defendants are a signatory, none of which are

relevant to an arguable damages calculation, and none of which would lead to admissible evidence.

       On October 12, 2018, Ms. Norment, counsel for Cox Defendants notified Mr. Fox, counsel

for Plaintiff Ronaldo, via telephone conference that the Capital One account(s) held by Mr. and/or

Mrs. Cox was a personal account(s), and requested that the Subpoena be withdrawn. Mr. Fox

suggested that he would take a look at the Subpoena. Under an abundance of caution, this Motion

and Memorandum are filed to maintain privacy of Mr. and/or Mrs. Cox’s personal account(s).

       Plaintiff Ronaldo should not be permitted to access Cox Defendants’ financial records for

such an indiscriminate time period at this early juncture. Plaintiff Ronaldo is engaging in a fishing

expedition, which is not the purpose of discovery. Accordingly, Cox Defendants respectfully

request that the Court not permit irrelevant discovery by Plaintiff Ronaldo that appears to be more

harassing than productive, and to grant their Motion to Quash the Subpoena issued to Capital One,

National Association.

Dated: October 14, 2018                           Respectfully submitted,
                                                  RASHAUNA NORMENT LAW FIRM, PLLC
                                                  P.O. Box 30309
                                                  Little Rock, Arkansas 72260
                                                  Office: 501-319-7875
                                                  E-mail: Rashauna@NormentLawFirm.com

                                                      /s/ Rashauna A. Norment


                                                 3
  Case: 1:17-cv-00002-DMB-DAS Doc #: 180 Filed: 10/14/18 4 of 5 PageID #: 3474



                                        Rashauna A. Norment
                                        Ark. Bar No. 2008156
                                        Pro Hac Vice admission granted
                                        Attorney for Defendants
                                        James B. Cox and Catherine A. Cox


OF COUNSEL:
/s/ Michael J. Wolf
MICHAEL J. WOLF, MSB #99406, Partner
RESNICK & LOUIS, PC
101 Highpointe Court, Suite C
Brandon, Mississippi 39042
Direct Number: 601-371-3939
E-mail: mwolf@rlattorneys.com
Attorney for Defendants
James B. Cox and Catherine A. Cox




                                       4
   Case: 1:17-cv-00002-DMB-DAS Doc #: 180 Filed: 10/14/18 5 of 5 PageID #: 3475



                                 CERTIFICATE OF SERVICE

I, the undersigned attorney for Defendants James B. Cox and Catherine A. Cox, do hereby certify
that I have this day filed with the clerk of court and have caused to be sent to all counsel of record,
a true and correct copy of the foregoing document via the CM/ECF system.

DATED: October 14, 2018                            By: /s/ Rashauna A. Norment
                                                   Rashauna A. Norment
                                                   RASHAUNA NORMENT LAW FIRM, PLLC
                                                   P.O. Box 30309
                                                   Little Rock, Arkansas 72260
                                                   E-mail: rashauna@normentlawfirm.com
                                                   Office: 501-319-7875
                                                   Ark. Bar No. 2008156
                                                   Pro Hac Vice admission granted
                                                   Attorney for Defendants
                                                   James B. Cox and Catherine A. Cox


OF COUNSEL:
MICHAEL J. WOLF, MSB #99406, Partner
RESNICK & LOUIS, PC
101 Highpointe Court, Suite C
Brandon, Mississippi 39042
Direct Number: 601-371-3939
E-mail: mwolf@rlattorneys.com
Attorney for Defendants
James B. Cox and Catherine A. Cox




                                                  5
